DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
“Air guide module” is interpreted according to the corresponding description in the specification at para. 0024 s follows:

[0024] The air guide module may include: at least one air guide liftably/lowerably or rotatably disposed at the discharge panel and configured to vary a flow of the air discharged to the opening; a power generator configured to provide power for lifting/lowering or rotating the air guide; and a power transmitter configured to lift/lower or rotate the air guide upon receiving power from the power generator.

	“Connecting portion” is interpreted as corresponding to numeral 53 as used throughout the specification, and known equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 2, the claim recites a single flow region in line 2 of the claim “configured to communicate with each inlet…”.  This seems to indicate that there is one flow region the communicates with all of the inlets.  However, the specification seems to disclose a plurality of flow regions each associated with a respective inlet. Appropriate clarification and correction are required. The claim then goes on to recite “the flow region being provided in plurality” at line 3 of the claim.  This language is awkward and confusing, as to how a single flow region can be “provided in plurality.”  The Examiner believes that Applicant intended the claim to recite “a plurality of flow regions” wherein each flow region communicates with a respective inlet.  Again, appropriate clarification and correction are required.
Claim 2 recites the limitation "the plurality of flow regions" in line 4 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  See discussion of preceding paragraph.
Claims 3-6 are also rejected since they depend from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2022/0049858 A1).
	As per claim 1, Kim et al. disclose a ceiling mounted air conditioner 1 (Figs. 1, 2, 23, etc.) comprising: an indoor unit 10 having a built-in heat exchanger 30 and a built-in blower 40 and comprising a plurality of blowing passages P2 configured to discharge air which passes through the heat exchanger to the outside (Fig. 2); a discharge panel (structural discharge ring that includes 100/1000 in Figs. 2, 23, 28, etc.) comprising a plurality of inlets (inlet corresponds to upper edges of 14 and 15, where air from P2 enters passage 21; see for example Figs. 23, 28, 30 regarding there being multiple distinct passages/inlets) receiving the air discharged through the plurality of blowing passages P2, an inner space 21 configured to at least partially communicate with the plurality of inlets, and a ring-shaped or arc-shaped opening configured to discharge (Figs. 23, 28), to a room, air which flows into the inner space 21; and an air guide module (101, 201, 311, 321 etc.) mounted on the discharge panel and configured to be 
	As per claim 2, Kim et al. disclose wherein the inner space 21 of the discharge panel comprises a flow region configured to communicate with each inlet (each respective inlet has a corresponding inner space 21) and allow air which flows through the inlet to flow therein, the flow region being provided in plurality (see Figs. 23, 28, 30 regarding a plurality of flow regions), and a blocking region provided between the plurality of flow regions (Fig. 30: in between each flow region 2100, there is a section where flow is blocked), and the air guide module 101 is mounted at the flow region (within each respective flow region 21 as shown in Fig. 3, etc.)
	As per claim 3, Kim et al. disclose a barrier (end walls of air flow control device 2100) configured to divide the inner space of the discharge panel into the flow region (within 2100) and the blocking region (Fig. 30: blocking regions between respective flow regions).
	As per claim 4, Kim et al. disclose wherein the flow region and the blocking region are alternately located along a circumference of the discharge panel (Fig. 30).
	As per claim 5, Kim et al. wherein the opening comprises a first opening region corresponding to the flow region (within 2100) and a second opening region corresponding to the blocking region (again, between the respective flow regions 2100), and the air guide module (1001, c201, 301) is mounted at the first opening region (within 21 of Fig. 3, which corresponds to region 2100).
	As per claim 6, Kim et al. wherein the first opening region and the second opening region are alternately located along a circumference of the discharge panel (Fig. 30). 
	As per claim 7, Kim et al. wherein the air guide module comprises: at least one air guide (101, 201, 301) liftably/lowerably or rotatably disposed at the discharge panel and configured to vary a flow of the air discharged to the opening (again, Figs.2-10); a power generator configured to provide power for lifting/lowering or rotating the air guide (motor described at para. 150, lines 6-7; etc.); and a power transmitter (pinion gear 102) configured to lift/lower or rotate the air 
As per claim 9, wherein the power generator is provided as a motor configured to provide a rotating power (again, para. 0150), and the power transmitter comprises a pinion gear 102 connected to a rotary shaft of the motor and a rack gear 103 lifted or lowered in mesh with the pinion gear to lift or lower the air guide (Figs. 6-10).

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	As per claim 8, Kim et al. fail to teach wherein the air guide of Figs. 2-10 has an upper end provided as a plane parallel to a horizontal direction. While Kim et al. do teach an air guide 701 in Figs. 17-20 that is provided with an upper surface parallel to a horizontal direction, there is no motivation to combine this teaching with the embodiment of Figs. 2-10 that is liftably/lowerably or rotatably disposed.
	As per claim 10, Kim et al. do not teach wherein the discharge panel comprises: a main flow path body comprising an upper body portion and an outer body portion provided on an outer side of the upper body portion, the upper body portion and the outer body portion being connected by a connecting portion; and an inner flow path body provided on an inner side of the main flow path body to form the inner space with the main flow body.
	Claims 11-15 would also be allowable since they depend from claim 10.

Cited Prior Art

Ryu et al. (US 2020/0309406 A1) teach a ceiling mounted air conditioner comprising a rotatably mounted outer disc (Figs. 7A, 7B, etc.).
Tomohito et al (US 10,718,545 B2) teach a ceiling mounted air conditioner comprising rotatable air controller 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763